--------------------------------------------------------------------------------

LOAN AGREEMENT

            THIS LOAN AGREEMENT (the “Agreement”) is made and entered into this
25th day of January, 2016 (the “Effective Date”), by and between THE ALKALINE
WATER COMPANY INC. (the “Borrower”) and TURNSTONE CAPITAL INC. (the “Lender”).

RECITALS:

WHEREAS:

            A.        The Borrower has applied to the Lender for a loan in the
principal amount of $750,000.00 (the “Loan”);

            B.        The Loan is evidenced by a non-negotiable promissory note
in the principal amount of $750,000.00 of even date herewith (the “Note”)
executed by the Borrower and delivered to the Lender. The purpose of the Loan is
to provide the Borrower with the monetary funds needed to fund the Borrower’s
operations, and the Loan is to be unsecured except pursuant to an Escrow
Agreement (the “Escrow Agreement”), pursuant to which a certificate representing
the Escrowed Shares (as defined below) will be held in escrow; and

            C.        As an inducement for the Lender to enter into this Loan
Agreement, the Borrower has agreed to issue to the Lender 1.5 million shares of
common stock in the capital of the Company (the “Escrowed Shares”), a
certificate of which will be held in escrow by Clark Wilson LLP pursuant to the
Escrow Agreement and the Borrower hereby executes and delivers to the Lender
this Agreement, the Note and the Escrow Agreement and the Lender hereby executes
and delivers to the Borrower this Agreement and the Escrow Agreement. The Note,
the Escrow Agreement, this Agreement, and all other documents executed in
connection with the Loan and this Agreement are sometimes referred to herein as
the “Loan Documents”.

AGREEMENT:

            NOW, THEREFORE, in consideration of the mutual covenants contained
herein, it is agreed:

            1.        Loan. Subject to the terms and conditions hereof, the
Lender agrees to loan to or for the benefit of the Borrower, in the manner and
upon the terms and conditions set out in this Agreement, the principal amount of
$750,000.00. Interest shall accrue on the foregoing principal amount at the rate
of 15% per annum until paid in full.

            2.        Term. All sums due and payable under this Agreement shall
be paid by the Borrower to the Lender on or before March 31, 2016 or such other
later date as is mutually agreed upon by the Borrower and the Lender.

            3.        Conditions Precedent. The Lender’s obligation under this
Agreement are subject to the following conditions precedent:

1

--------------------------------------------------------------------------------

                       (a)        the Lender shall have received from the
Borrower, in a form and substance satisfactory to the Lender, the duly executed
documents, instruments, information, agreements, notes, guarantees,
certificates, orders, authorizations, financing statements, and other such
documents that the Lender may reasonably request;

                       (b)        will not incur any other indebtedness other
than in the ordinary course of its business;

                       (c)        the representations and warranties of the
Borrower set forth in Section 9 of this Agreement shall be true and correct in
all material respects as of the date hereof;

                       (d)        the Lender shall have received, in form and
substance satisfactory to the Lender, all information which the Lender has
reasonably requested to conduct its due diligence on the Borrower; and

                       (e)        there shall not be pending or, to the best
knowledge of the Borrower, threatened, any litigation, action, charge, claim,
demand, suit, proceeding, petition, governmental investigation, or arbitration
by, against, or affecting the Borrower or any of its subsidiaries or any
property of the Borrower or any of its subsidiaries that has not been disclosed
by the Borrower to the Lender in writing, and there shall have occurred no
development in any such action, charge, claim, demand, suit, proceeding,
petition, governmental investigation, or arbitration that, in the Lender’s
opinion, would reasonably be expected to have a materially adverse effect upon
the Borrower.

            4.        Covenants. The Borrower expressly covenants that, on the
Effective Date and continuing at all times during the term of the Note, the
Borrower:

                       (a)        will not be in default of any loans, notes or
other indebtedness to any third party(ies);

                       (b)        will not be insolvent or otherwise preparing
for nor intending to file a petition for bankruptcy under any chapter of the
U.S. Bankruptcy Code; and

                       (c)        will not materially alter or change its
current business organization, current business purpose nor otherwise amend or
alter its corporate existence without the express written consent of the Lender,
which consent shall be in the Lender’s sole and absolute discretion.

            5.        Escrow Agreement. The obligations of the Borrower to the
Lender as evidenced by or provided for in the Loan Documents, and specifically
including, without limitation, the obligations under the Note and this
Agreement, shall be secured by the Escrow Agreement pursuant to which the
Borrower shall deposit into escrow a certificate (the “Certificate”)
representing 1.5 million shares of common stock in the capital of the Company
issued in the name of the Lender. The Lender expressly covenants that unless the
Certificate is released from escrow and delivered to the Lender in accordance
with the Escrow Agreement, the Lender will not assign, transfer, hypothecate or
grant any interest of any nature whatsoever to any Escrowed Shares to any third
party(ies) without the express written consent of the Borrower, which consent
shall be in the Borrower’s sole and absolute discretion

2

--------------------------------------------------------------------------------

            6.        Securities Law. The Lender acknowledges that the Borrower
has advised the Lender that the Borrower is issuing the Escrowed Shares to the
Lender under exemptions from the registration requirements of the applicable
federal and state securities laws of the United States. To evidence, among other
things, the Lender’s eligibility for such exemption, the Lender shall deliver a
fully completed and executed Certificate of Subscriber in the form attached
hereto as Schedule “A” to the Company on the date of the execution of this
Agreement and such certificate will be incorporated and form part of this
Agreement.

            7.        Piggyback Registrations.

                       (a)        If the Certificate is released from escrow and
delivered to the Lender in accordance with the Escrow Agreement and the Borrower
determines to proceed with the preparation and filing with the Securities and
Exchange Commission (the “SEC”) of a registration statement (the “Registration
Statement”) relating to an offering for its own account or the account of others
under the Securities Act of 1933 (the “1933 Act”) of any of its shares of common
stock, other than on Form S-4 or Form S-8 (each as promulgated under the 1933
Act) or its then equivalents, the Borrower shall send to the Lender written
notice of such determination and, if within ten (10) days after receipt of such
notice, the Lender shall so request in writing, the Borrower will cause the
registration under the 1933 Act of the Escrowed Shares and (the “Registrable
Securities”), provided that if at any time after giving written notice of its
intention to register any of its shares of common stock and prior to the
effective date of the registration statement filed in connection with such
registration, the Borrower shall determine for any reason not to register or to
delay registration of such shares of common stock, the Borrower may, at its
election, give written notice of such determination to the Lender and,
thereupon, (i) in the case of a determination not to register, shall be relieved
of its obligation to register the Registrable Securities in connection with such
registration, and (ii) in the case of a determination to delay registering,
shall be permitted to delay registering the Registrable Securities for the same
period as the delay in registering such other shares of common stock. The
Borrower shall include in such registration statement all or any part of the
Registrable Securities provided however that the Borrower shall not be required
to register any Escrowed Shares that are eligible for sale pursuant to Rule 144
of the 1933 Act. Notwithstanding any other provision in this Section 7, if the
Borrower receives a comment from the SEC which effectively results in the
Borrower having to reduce the number of Registrable Securities included on such
Registration Statement, then the Borrower may, in its sole discretion, reduce on
a pro rata basis the number of Registrable Securities to be included in such
Registration Statement.

                       (b)        In connection with each Registration Statement
described in this Section 7, the Lender will furnish to the Borrower in writing
such information and representation letters with respect to itself and the
proposed distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws. The Borrower may
require the Lender to furnish to the Borrower a certified statement as to the
number of shares of common stock beneficially owned by the Lender and the name
of the natural person thereof that has voting and dispositive control over the
Escrowed Shares.

3

--------------------------------------------------------------------------------

                       (c)        All fees and expenses incident to the
performance of or compliance with the filing of the Registration Statement shall
be borne by the Borrower whether or not any Registrable Securities are sold
pursuant to the Registration Statement. In no event shall the Borrower be
responsible for any broker or similar commissions or, except to the extent
provided for hereunder, any legal fees or other costs of the Lender.

                       (d)        The Borrower shall indemnify and hold harmless
the Lender, its officers, directors, agents and employees, and each person who
controls the Lender (within the meaning of Section 15 of the 1933 Act or Section
20 of the Securities Exchange Act of 1934) and the officers, directors, agents
and employees of each such controlling person, to the fullest extent permitted
by applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”), as incurred, arising out of or relating
to any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, except to the extent, but only to the
extent, that (i) such untrue statements or omissions are based solely upon
information regarding the Lender furnished in writing to the Borrower by the
Lender expressly for use therein, or to the extent that such information relates
to the Lender or the Lender’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by the Lender
expressly for use in the Registration Statement, or in any amendment or
supplement thereto or (ii) the use by the Lender of an outdated or defective
Registration Statement after the Borrower has notified the Lender in writing
that the Registration Statement is outdated or defective.

                       (e)        The Lender shall indemnify and hold harmless
the Borrower, its directors, officers, agents and employees, each person who
controls the Borrower (within the meaning of Section 15 of the 1933 Act and
Section 20 of the Securities Exchange Act of 1934), and the directors, officers,
agents or employees of such controlling persons, to the fullest extent permitted
by applicable law, from and against all Losses, as incurred, to the extent
arising out of or based solely upon: (x) the Lender’s failure to comply with the
prospectus delivery requirements of the 1933 Act or (y) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading (i) to the extent, but only to the extent, that such untrue
statement or omission is contained in any information so furnished in writing by
the Lender to the Borrower specifically for inclusion in the Registration
Statement or (ii) to the extent that such untrue statements or omissions are
based solely upon information regarding the Lender furnished in writing to the
Borrower by the Lender expressly for use therein, or (iii) to the extent that
such information relates to the Lender or the Lender’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by the Lender expressly for use in the Registration Statement or in
any amendment or supplement thereto or (z) the use by the Lender of an outdated
or defective Registration Statement after the Borrower has notified the Lender
in writing that the Registration Statement is outdated or defective. In no event
shall the liability of the Lender hereunder be greater in amount than the dollar
amount of the net proceeds received by the Lender upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

4

--------------------------------------------------------------------------------

                        (f)        If a claim for indemnification hereunder is
unavailable to either the Borrower or the Lender (in each case, an “Indemnified
Party” or “Indemnified Parties”, as applicable) (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this section was available to
such party in accordance with its terms. The parties hereto agree that it would
not be just and equitable if contribution pursuant to this section were
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to in the
immediately preceding paragraph. Notwithstanding the provisions of this section,
the Lender shall not be required to contribute amount greater than the dollar
amount of the net proceeds received by the Lender upon the sale of the
Registrable Securities giving rise to such contribution obligation.

            8.        Indemnity. The Borrower agrees to fully indemnify, defend
and hold the Lender harmless from any and all losses, costs, charges, damages,
penalties or expenses, of any nature whatsoever, that the Lender may suffer,
sustain or incur as a consequence of any Event of Default (as defined in the
Note).

            9.        Representations and Warranties. The Borrower represents
and warrants to the Lender and agrees on the Effective Date as follows:

                       (a)        that the Borrower is a corporation duly
organized, validly existing under the laws of the State of Nevada and has the
power and authority to enter this Agreement and to conduct the business in which
it is currently engaged and as contemplated by this Agreement;

                       (b)        that the Borrower shall do all things
necessary to remain duly organized, validly existing and in good standing as a
domestic corporation in its jurisdiction of organization and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted except where the failure to do so would not have a
material adverse effect on the ability of the Borrower to perform its
obligations hereunder;

5

--------------------------------------------------------------------------------

                       (c)        that the Borrower has the power and authority
and all licenses or permits necessary to execute, deliver and perform the
transactions as contemplated by this Agreement;

                       (d)        that there is no known litigation or other
proceeding pending or threatened against the Borrower before any court or
administrative agency that might result in any material, adverse change in the
condition of the Borrower;

                       (e)        that this Agreement and all other documents
that are to be executed in connection with the transactions contemplated hereby
have been duly authorized, executed and delivered and to the best of the
Borrower’s knowledge constitute binding obligations enforceable in accordance
with their respective terms, except to the extent that their enforcement may be
limited by bankruptcy, reorganization, moratorium, insolvency or other similar
laws affecting creditors’ rights generally, or be limited by the application by
a court of equitable principals if equitable remedies are sought;

                       (f)        that to the best of the Borrower’s knowledge,
the Loan Documents are not usurious under applicable law;

                       (g)        that no statement or information contained in
this Agreement, or any other document, certificate or statement furnished or
delivered by the Borrower to the Lender for use in connection with the
transactions contemplated by this Agreement contained as of the date of such
statement, information, document or certificate was so furnished, any untrue
statement of a material fact or omitted to state a material fact necessary to
make any statements contained herein or therein not materially misleading; and

                       (h)        that all of the representations and warranties
of the Borrower contained in the Loan Documents remain true, correct and
complete as of the date hereof.

            10.      Events of Default. Upon any Event of Default, then the
Lender may, at its option, regard the same as a breach of the conditions of the
Loan Documents and upon or after ten (10) days’ written notice to cure such
event(s) of default to the Borrower, declare the indebtedness evidenced by the
Loan Documents immediately due and payable, without further notice or demand,
and the Lender shall be entitled to exercise remedies thereunder, and may,
additionally or alternatively, avail itself of any other relief to which the
Lender may be legally or equitably entitled. Upon any default under this Section
10 of this Agreement, the Lender shall be entitled to specific performance in
addition to any other remedies as may be available to the Lender at law or in
equity.

            11.      Attorneys Fees. If it becomes necessary for the Lender or
the Borrower to engage legal counsel or to bring an action at law or other
proceedings to enforce any of the terms, covenants or conditions of this
Agreement or the Loan Documents, the non-prevailing party in such action shall
pay all reasonable attorneys’ fees, as well as all cost and expenses, so
incurred by the prevailing party.

6

--------------------------------------------------------------------------------

            12.      Beneficiary. This Agreement is made for the sole protection
and benefit of the Borrower and the Lender, and no other person or persons
whomsoever shall have any right or action hereon. It is expressly intended that
no broker or agent shall be a third party beneficiary of this Agreement. There
are no representations, promises, warranties, understandings or agreements,
express or implied, oral or otherwise, in relation thereto, except those
expressly referred to or set forth herein. The Borrower acknowledges that the
execution and delivery of this Agreement is its voluntary act and deed and that
said execution and delivery have not been induced by, nor done in reliance upon,
any representations, promises, warranties, understandings or agreements made by
the Lender, its agents, officers, employees or representatives. No promise,
representation, warranty or agreement made subsequent to the execution and
delivery hereof by either party hereto, and no revocation, partial or otherwise,
change, amendment, addition, alteration or modification of this Agreement, shall
be valid unless the same shall be in writing signed by all of the parties hereto
or by their duly authorized agent.

            13.      Governing Law; Jurisdiction and Venue. This Agreement and
the Note and the rights and obligation of the parties hereunder and there under
shall be construed in accordance with and be governed by the law of the State of
Nevada, without regard to principles of conflicts of laws. Any legal action or
proceeding against the Borrower with respect to this Agreement or the Note may
be brought in the courts of the State of Arizona located in Maricopa County or
in the United States Federal courts located in Maricopa County, and, by
execution and delivery of this Agreement, each of the Borrower and the Lender
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts.

            14.      Waiver of Jury Trial. THE LENDER AND THE BORROWER EACH
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT EACH OF THEM
MAY HAVE TO A TRIAL BY JURY OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE
NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF ANY PARTY RELATING HERETO OR THERETO. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDER TO ENTER INTO THIS AGREEMENT.

            15.      No Waiver. No failure to exercise and no delay in
exercising, on the part of the Lender, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

            16.      Counterparts. This Agreement may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Lender.

7

--------------------------------------------------------------------------------

            17.      Headings Descriptive. The headings of the several sections
and subsections of this Agreement are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Agreement.

            18.      Notices. Any notice required or permitted to be given under
this Agreement will be in writing and may be given by delivering, sending by
email or other means of electronic communication capable of producing a printed
copy, or sending by prepaid registered mail, the notice to the following address
or number:

If to The Lender: Turnstone Capital Inc.   25 Mason Complex, Stoney Ground   PO
Box 193   Stoney Ground The Valley, British Anguilla         If to The Borrower:
The Alkaline Water Company Inc.   Attn: Richard A. Wright   7730 E. Greenway
Road, Suite 203   Scottsdale, Arizona 85260

Any notice delivered or sent by electronic facsimile transmission or other means
of electronic communication capable of producing a printed copy on a business
day will be deemed conclusively to have been effectively given on the day the
notice was delivered, or the transmission was sent successfully to the number
set out above, as the case may be. Any notice sent by prepaid registered mail
will be deemed conclusively to have been effectively given on the third business
day after posting; but if at the time of posting or between the time of posting
and the third business day thereafter there is a strike, lockout, or other
labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

            18.      Amendment or Waiver. Neither this Agreement nor any other
Loan Document nor any terms hereof or thereof may be changed, waived, discharged
or terminated unless such change, waiver, discharge or termination is in writing
signed by the Lender and the Borrower.

            19.      Entire Agreement. This Agreement, together with the other
Loan Documents and all related exhibits and schedules, constitutes the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein and therein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. Each of the parties
hereby acknowledges that this Agreement and other Agreements are each the result
of mutual negotiation and therefore any ambiguity in their respective terms
shall not be construed against the drafting party.

8

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have executed this Loan
Agreement as of the day and year first above written.

 

THE LENDER:

Turnstone Capital Inc.

By: /s/Yenny Martinez                                               
Its: Director

 

THE BORROWER:

The Alkaline Water Company Inc.

By: /s/Richard A.Wright                                        
Its: Vice-President, Secretary, Treasurer and Director

9

--------------------------------------------------------------------------------

SCHEDULE A

CERTIFICATE OF SUBSCRIBER

Capitalized terms used but not otherwise defined in this certificate (the
“Certificate”) shall have the meanings given to such terms in that certain loan
agreement (the “Agreement”) between the undersigned and The Alkaline Water
Company Inc. (the “Company”). In connection with the issuance of the Escrowed
Shares to the undersigned, the undersigned hereby agrees, acknowledges,
represents, warrants and covenants, as an integral part of the Agreement, that:

            1.          the undersigned is not a “U.S. Person” as such term is
defined by Rule 902 of Regulation S under the 1933 Act (the definition of which
includes, but is not limited to, an individual resident in the U.S. and an
estate or trust of which any executor or administrator or trust, respectively is
a U.S. Person and any partnership or corporation organized or incorporated under
the laws of the U.S.);

            2.          none of the Escrowed Shares have been or will be
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and may not be offered or sold in the United
States or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in compliance with any applicable
state and foreign securities laws;

            3.          the undersigned understands and agrees that offers and
sales of any of the Escrowed Shares prior to the expiration of a period of six
months after the date of original issuance of the Escrowed Shares (the six month
period hereinafter referred to as the “Distribution Compliance Period”) shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom and in each case only in
accordance with applicable state and foreign securities laws;

            4.           the undersigned understands and agrees not to engage in
any hedging transactions involving any of the Escrowed Shares unless such
transactions are in compliance with the provisions of the 1933 Act and in each
case only in accordance with applicable state and provincial securities laws;

            5.          the undersigned is acquiring the Escrowed Shares for
investment only and not with a view to resale or distribution and, in
particular, it has no intention to distribute either directly or indirectly any
of the Shares in the United States or to U.S. Persons;

            6.          the undersigned has not acquired the Escrowed Shares as
a result of, and will not itself engage in, any directed selling efforts (as
defined in Regulation S under the 1933 Act) in the United States in respect of
the Escrowed Shares which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the
Escrowed Shares; provided, however, that the undersigned may sell or otherwise
dispose of the Escrowed Shares pursuant to registration thereof under the 1933
Act and any applicable state and provincial securities laws or under an
exemption from such registration requirements;

10

--------------------------------------------------------------------------------

            7.        the Shares are not being acquired, directly or indirectly,
for the account or benefit of a U.S. Person or a person in the United States;

            8.          the undersigned was outside the United States when
receiving and executing the agreement in connection with the issuance of the
Escrowed Shares;

            9.          the undersigned understands and agrees that offers and
sales of any of the Escrowed Shares shall be made only in compliance with the
registration provisions of the 1933 Act or an exemption therefrom and in each
case only in accordance with applicable state securities laws;

            11.        except as set out in the Agreement, the Company has not
undertaken, and will have no obligation, to register any of the Escrowed Shares
under the 1933;

            12.        the Company is entitled to rely on the acknowledgements,
agreements, representations and warranties and the statements and answers of the
undersigned contained in the Agreement and this Certificate, and the undersigned
will hold harmless the Company from any loss or damage either one may suffer as
a result of any such acknowledgements, agreements, statements, representations
and/or warranties made by the undersigned not being true and correct;

            13.        the undersigned has been advised to consult its own
respective legal, tax and other advisors with respect to the merits and risks of
an investment in the Escrowed Shares and, with respect to applicable resale
restrictions, is solely responsible (and the Company is not in any way
responsible) for compliance with applicable resale restrictions;

            14.        the undersigned and the undersigned’s advisor(s) have had
a reasonable opportunity to ask questions of and receive answers from the
Company in connection with the acquisition of the Escrowed Shares under the
Agreement, and to obtain additional information, to the extent possessed or
obtainable by the Company without unreasonable effort or expense;

            15.        the books and records of the Company were available upon
reasonable notice for inspection, subject to certain confidentiality
restrictions, by the undersigned during reasonable business hours at its
principal place of business and that all documents, records and books in
connection with the acquisition of the Escrowed Shares under the Agreement have
been made available for inspection by the undersigned, the undersigned’s
attorney and/or advisor(s);

            16.        the undersigned (i) is able to fend for itself in
connection with the acquisition of the Escrowed Shares; (ii) has such knowledge
and experience in business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Escrowed Shares; and (iii) has the
ability to bear the economic risks of its prospective investment and can afford
the complete loss of such investment;

            17.        the undersigned has a pre-existing, substantive
relationship with the Company (or a person acting on its behalf) that is
sufficient to enable the Company (or a person acting on its behalf) to be aware
of the undersigned’s financial circumstances or sophistication. This substantive
relationship with the Company (or a person acting on its behalf) through which
the undersigned is acquiring the Escrowed Shares predates the contact between
the Company (or a person acting on its behalf) and the undersigned regarding the
acquisition of the Escrowed Shares;

11

--------------------------------------------------------------------------------

            18.        the undersigned is not aware of any advertisement of any
of the Escrowed Shares and is not acquiring the Escrowed Shares as a result of
any form of general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by general solicitation
or general advertising;

            19.        no person has made to the undersigned any written or oral
representations:

  (a)

that any person will resell or repurchase any of the Escrowed Shares;

        (b)

that any person will refund the purchase price of any of the Escrowed Shares;

        (c)

as to the future price or value of any of the Escrowed Shares; or

        (d)

that any of the Escrowed Shares will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Escrowed Shares on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the common shares of the Company on the OTCQB operated by OTC
Markets Group;

            20.        the undersigned is acquiring the Escrowed Shares as
principal for their own account, for investment purposes only, and not with a
view to, or for, resale, distribution or fractionalization thereof, in whole or
in part, and no other person has a direct or indirect beneficial interest in the
Escrowed Shares;

            21.        neither the SEC nor any other securities commission or
similar regulatory authority has reviewed or passed on the merits of the
Escrowed Shares;

            22.        the Company shall refuse to register any transfer of
Escrowed Shares not made in accordance with the provisions of Regulation S,
pursuant to registration under the 1933 Act, or pursuant to an available
exemption from registration under the 1933 Act;

            23.        the Escrowed Shares issued to the undersigned will bear
the following legend:

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. “UNITED STATES” AND “U.S. PERSON” ARE AS
DEFINED BY REGULATION S UNDER THE 1933 ACT.”;

12

--------------------------------------------------------------------------------

            24.        the address of the undersigned included herein is the
sole address of the undersigned as of the date of this Certificate;

            25.        there are no written instruments, buy-sell agreements,
registration rights or agreements, voting agreements or other agreements by and
between or among the undersigned and any other person or company, imposing any
restrictions upon the transfer, prohibiting the transfer of or otherwise
pertaining to the Escrowed Shares or the ownership thereof; and

            26.        no person or company has or will have any agreement or
option or any right capable at any time of becoming an agreement to purchase or
otherwise acquire the Escrowed Shares or require the undersigned to sell,
transfer, assign, pledge, charge, mortgage or in any other way dispose of or
encumber any of the Escrowed Shares other than under the Agreement.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

 

13

--------------------------------------------------------------------------------

Date:________________________

   IN WITNESS WHEREOF, the undersigned have executed this Certificate of
Subscriber.

Subscriber Information   Registration Instruction       Turnstone Capital Inc.  
  (Name of subscriber)   (Name to appear on the share certificate)       X /s/
Yenny Martinez     (Signature of authorized signatory)   (Address, including
city and postal code)       Yenny Martinez, Director     (Name and title of
authorized signatory)           2353194     (SSN, incorporation # or other tax
identification #)           25 Mason Complex, Stoney Ground, PO Box 193    
(Address, including city and postal code)           Stoney Ground The Valley,
British Anguilla                 +41 76 380 5466     (Telephone number)    

14

--------------------------------------------------------------------------------